Powell, J.
1. There was no error in overruling the motion for continuance.
2. The charge of the court as to the elements essential to assault with intent to murder was full, fair, and accurate.
Indictment for assault with, intent to murder; from Taylor superior court — Judge Freeman presiding. November 13, 1909.
Argued January 12,
Decided January 21, 1910.
John R. Cooper, C. W. Roy, for plaintiff in error.
George C. Palmer, solicitor-general, contra.
3. It is unnecessary to decide whether there was error in the charge as to. the offense of shooting at another, for the defendant was not convicted of that offense.
4. The exception as to the language of the solicitor-general in his concluding argument is not meritorious, in the light of the explanatory note.
5. The exception as to the failure of the judge to rebuke the laughter and applause of the spectators, not being verified by the presiding judge, is not properly before this court for consideration.
6. No reason appears for reversing the judgment of the court below, refusing the defendant a new trial. Judgment affirmed,.